Mr. Justice Scholfield delivered the opinion of the Court: The evidence tends to show that the cow got upon the track of appellant's road through the negligence of its servants in failing to keep a gate at a farm crossing in repair. The jury found specially that this was the fact, and we are not able to say, from an examination of all the evidence in the record, that this finding was so clearly the result of prejudice and passion as to justify us in disregarding it, and setting the verdict aside. In this view of the case, even conceding that the modification of appellant’s instruction.is liable to the objection urged against it, it could not have prejudiced appellant, for the instruction, as asked, and as modified by the court, has no application to the case, save upon the hypothesis that the cow was upon the track of appellant’s road without the fault of its servants. The judgment is affirmed. Judgment affirmed.